            Case 4:20-cv-03709 Document 15-3 Filed on 11/01/20 in TXSD Page 1 of 1




                 THE SUPREME COURT OF TEXAS
                              Orders Pronounced November 1, 2020




                                     MISCELLANEOUS
              THE FOLLOWING PETITION FOR WRIT OF MANDAMUS IS DENIED:

20-0863   IN RE STEVEN HOTZE, M.D., WENDELL CHAMPION, HON. STEVE TOTH, AND
          SHARON HEMPHILL
          motion to exceed word limit granted
          relators' emergency motion for temporary relief denied




                                        Exhibit C
